Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penilla et al. (US 2013/0282472 A1).
Regarding claim 1, Penilla et al. discloses an electric vehicle (vehicle 10), comprising: a frame and a set of wheels (Fig. 1); an electric propulsion system comprising an electric motor (electric motor 32) and a primary battery assembly (main battery 14) including a first battery pack (battery segments 14a-14d; Fig. 5) that powers the electric motor (Fig. 3); and an auxiliary battery pack configured to power the electric motor when the primary battery assembly is disconnected from the electric motor (Para. 0116); wherein the primary battery assembly is non-destructively removable from the frame (Para. 0071, 0102); and wherein the auxiliary battery pack is fixedly attached to the frame (Paras. 0114 & 0213 discloses that the auxiliary battery carrier 16 can be integrated as part of the car). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. in view of Deahl et al. (US 2015/0071747 A1).
Regarding claim 3, Penilla et al. discloses the electric vehicle according to claim 2.  Penilla et al. does not explicitly disclose wherein the hauling capacity is at least 40 metric tons. However, Penilla et al. does disclose that his electric vehicle is a construction vehicle (Para. 0088).  It is well known in the construction vehicle art to provide for hauling capacity.  Deahl et al. teaches an electric vehicle (vehicle 1200) including a haulage assembly (haulage assembly 110).  Based on the teaching of Deahl et al. it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the instant application to provide for a haulage assembly in order to move heavy materials around at a construction site.  Examiner takes the position that it would have been well within the level of one of ordinary skill in the art to increase the 

Regarding claims 16 & 17, Penilla et al. as modified by Deahl et al. discloses an electric vehicle (vehicle 10), comprising: a frame and a set of wheels (Fig. 1); an electric propulsion system comprising an electric motor (electric motor 32) and a primary battery assembly (main battery 14) including a first battery pack (battery segments 14a-14d; Fig. 5) that powers the electric motor (Fig. 3); and an auxiliary battery pack configured to power the electric motor when the primary battery assembly is disconnected from the electric motor (Para. 0116); the electric vehicle having a hauling capacity, the hauling capacity being a weight of material that can be loaded onto the electric vehicle and transported by the electric vehicle (material can be loaded into the trunk of the electric vehicle for transport).
Penilla et al. does not explicitly disclose wherein the hauling capacity is at least 30 metric tons. However, Penilla et al. does disclose that his electric vehicle is a construction vehicle (Para. 0088).  It is well known in the construction vehicle art to provide for hauling capacity.  Deahl et al. teaches an electric vehicle (vehicle 1200) including a haulage assembly (haulage assembly 110).  Based on the teaching of Deahl 

Regarding claim 18, Penilla et al. as modified by Deahl et al. discloses the electric vehicle according to claim 16.  Penilla et al. does not disclose wherein the electric vehicle has an overall length substantially in a range between 8 and 12 meters.  Examiner takes the position that it would have been well within the level of one of ordinary skill in the art to increase the vehicle length through routine experimentation. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to vary Penilla’s vehicle height to between 8 and 12 meters, since where the general conditions of the claim are disclosed 

Regarding claim 19, Penilla et al. as modified by Deahl et al. discloses the electric vehicle according to claim 18.  Penilla et al. does not disclose wherein the electric vehicle has an overall width substantially in a range between 2 and 4 meters.  Examiner takes the position that it would have been well within the level of one of ordinary skill in the art to vary the vehicle width through routine experimentation. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to increase Penilla’s overall vehicle width to 2 meters, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to increase hauling capacity.

Regarding claim 20, Penilla et al. as modified by Deahl et al. discloses the electric vehicle according to claim 19.  Penilla et al. does not disclose wherein the electric vehicle has an overall height substantially in a range between 2 and 3.5 meters. Examiner takes the position that it would have been well within the level of one of ordinary skill in the art to vary the vehicle height through routine experimentation. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to increase Penilla’s overall vehicle height to between 2 meters and 3.5 meters, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. in view of Lowrie (EP 3323664 A1).
Regarding claim 4, Penilla et al. discloses the electric vehicle according to claim 1.  Penilla et al. does not disclose the electric vehicle includes a second battery pack; and the first battery pack delivers power to drive the front set of wheels and wherein the second battery pack delivers power to drive the rear set of wheels.  
Lowrie, however, discloses wherein a first battery pack (front battery 15) delivers power to drive a front set of wheels and wherein a second batter pack (rear battery 16) delivers power to drive a rear set of wheels (Para. 0029-0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included Lowrie’s battery and wheel control capabilities to Penilla’s vehicle for the purpose of increasing battery and vehicle performance.

Allowable Subject Matter
Claims 5-15 are allowed.  The prior art does not teach or fairly suggest an electric vehicle with an exterior surface, the electric vehicle comprising: a frame and a set of wheels; an electric motor for powering the rotation of at least one wheel in the set of wheels; a primary battery assembly including a battery cage, the battery cage housing a battery pack that powers the electric motor; wherein the battery cage is mounted on the frame; wherein the primary battery assembly is non-destructively removable from the frame; the battery cage having a first sidewall; wherein the first sidewall of the battery cage comprises part of the exterior surface of the electric vehicle; and further including an auxiliary battery pack fixedly attached to the frame and configured to power the electric motor when the primary battery assembly is disconnected from the electric motor.
      
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618